Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
There is insufficient antecedent basis for “the non-planar surface” in claim 7.
Furthermore, claim 14 recites “the intersected emitter triangle”. The examiner suggests that “emitter” should be changed to “emitting” to make the claim language more consistent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-13 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 8-13 of the US Patent 11,017,581.
The following table shows in detail the correspondence between claim 1 of the present application and claims 1 of the above US Patent. The mapping of other claims is also shown, but in less detail for brevity purposes.
Present Application
US Patent 11,017,581
1. A computer-based method for constructing a locally updateable accelerating structure, and a double-step traversal of the accelerating structure, for generating reflections of geometric objects in a receiver triangle, comprising:

a) constructing the accelerating structure by: 
1) establishing a separate mesh hierarchy per each geometric object in the accelerating structure, such that a subsequent level in each mesh hierarchy comprises sub-meshes of a mesh of the preceding level, wherein meshes and sub-meshes are bounded by bounding boxes, and at a bottom of each separate mesh hierarchy establishing at least one leaf level of emitting triangles; and 

b) traversing the accelerating structure in two steps by: 
1) traversing the mesh levels of each separate mesh hierarchy with a geometric volume for intersection tests with their bounding boxes; and 






2) traversing the at least one leaf level of emitting triangles of each separate mesh hierarchy with secondary rays for intersection tests; 

1. A computer-based method for constructing a locally updateable accelerating structure, and a double-step traversal of the accelerating structure, for generating reflections in a non-planar surface, comprising: 

a) constructing the accelerating structure by: 
1) establishing a separate mesh hierarchy per each geometric object in the accelerating structure, such that a subsequent mesh level in each mesh hierarchy comprises sub-meshes of a mesh of a preceding mesh level, wherein meshes and sub-meshes in the accelerating structure are bounded by bounding boxes, and at a bottom of each separate mesh hierarchy establishing at least one leaf level of triangles; and 
b) traversing the accelerating structure in two steps by: 
1) traversing the mesh levels of each separate mesh hierarchy by a geometric volume for intersection tests with their bounding boxes, wherein the geometric volume has multiple sides, and an output of said traversing the mesh levels by a first side is used as an input to said traversing the mesh levels by a second side; and 

2) traversing the at least one leaf level of triangles of each separate mesh hierarchy by secondary rays for intersection tests with the triangles.
2
2
3
1
4
3
5
6
6
8
7
9
10
10
11
11
12
12
13
13


Claim 1 of US Patent 11,017,581, however, does not recite “while upon hitting an emitting triangle by a secondary ray, the emitting triangle is sampled and projected onto the receiver triangle”.
In the same field of endeavor, Wei suggests the above limitation (See Fig. 3 and the associated description. Triangle 302 corresponds to the claimed “emitting triangle”, and bounding triangle 308 corresponds to the claimed “receiver triangle”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wei into claim 1 of US Patent 11,017,581 by sampling an emitting triangle of an object and projecting it onto a receiver triangle of a reflective surface when a second ray intersects with the emitting triangle. The motivation would have been to provide a non-linear beam tracing technique that supports full non-linear beam tracing effects including multiple reflections and refractions for computer graphics applications (Wei, Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (Pub. No. US 2019/0318528), in view of Harrison et al. (Pub. No. US 2017/0270146), and further in view of Wei et al. (Pub. No. US 2009/0219286).

Regarding claim 1, Hunt discloses a computer-based method for constructing a locally-updatable accelerating structure (Par. 33: “the system may take a multilevel approach to allow for instancing and to enable more efficient animation by allowing for more granular BVH rebuilds and refits”), and a double-step traversal of the accelerating structure (Abstract: “If the tile beam fully contains the second BV, the system may test for intersection using rays contained within the tile beam”. Step one involves using beams for traversing the BVH, while step two involves using rays), 
a) constructing the accelerating structure by:
1) establishing a (Pars. 31-32. In particular, a mesh model of a geometric object comprises a plurality of triangles (primitives), as is known in the art. In a bounding volume hierarchy (BVH), nodes in a subsequent level comprises sub-meshes of a mesh in the preceding level. For example, nodes 121 and 126 comprise sub-meshes of the mesh in node 120. Each node is associated with a bounding volume), and at a bottom of the (Par. 32: “Node 122 may be associated with a bounding volume that contains geometries (e.g., triangles) but not any other bounding volume”);
b) traversing the accelerating structure in two steps by:
1) traversing the mesh levels of (Pars. 41 and 44. Fig. 5 shows a geometric volume 530 used for traversing a BVH during a block culling phase); and
2) traversing the at least one leaf level of (Par. 66: “At step 678, the system may compute ray-triangle intersection for the ray defined by this subsample (e.g., FIG. 3 at label 360a). At step 680, upon determining that the ray intersects with the triangle, the system may store information associated with the intersection”).
Hunt, however, is silent about: (1) generating a separate hierarchy for each object in the scene (although it discloses the following in par. 33: “In particular embodiments, a single, combined BVH may be used for all scene geometry. In other embodiments, the system may take a multilevel approach to allow for instancing and to enable more efficient animation by allowing for more granular BVH rebuilds and refits”), and (2) projecting a hit triangle onto another triangle.
Regarding (1), Harrison teaches generating a separate hierarchy for each object in a scene to be rendered (Pars. 7: “there may be provided a method of merging a plurality of input hierarchies to form a merged hierarchy, wherein each of the input hierarchies is a multi-level linked structure of nodes, and wherein each of the input hierarchies represents data relating to a respective set of one or more items to be processed”, and 60: “there may be more than one hierarchy representing objects in the current frame. There may be other reasons for having multiple hierarchies representing respective sets of objects in the current frame. For example, as described in more detail below, an object (e.g. a car or building in a game) may always be represented by a particular set of primitives. In this case, hierarchies may be pre-determined separately for different sets of one or more objects, such that those objects can be easily added to a scene, rather than rebuilding the hierarchy every time the objects appear in a frame”. See also pars. 65, 68-70 and 107).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Harrison into Hunt by generating a separate mesh hierarchy for each object in the scene to be rendered, and merging the separate mesh hierarchies for ray tracing. The motivation would have been to reduce the amount of processing performed as part of the intersection testing (Harrison, par. 6).
Regarding (2), Wei teaches a non-linear beam tracing technique that supports full non-linear beam tracing effects including multiple reflections, wherein a triangle hit by a ray (triangle 302 in Fig. 3) is projected onto a receiver triangle (triangle 304) of a reflective surface (Wei, pars. 22-23. Note that the bounding triangle 308 is a triangle of a reflective surface. Since it receives the projection of triangle 302, it could be viewed as a receiver triangle. On the other, since triangle 302 is projected onto the bounding triangle 308, it could be viewed as an emitting triangle).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Hunt by projecting an emitting triangle intersected by a second ray onto a receiver triangle of a reflective surface, as taught by Wei. The motivation would have been to provide a non-linear beam tracing technique that would support full non-linear beam tracing effects including multiple reflections.

Regarding claim 2, Hunt in view of Harrison and Wei teaches the method of claim 1, wherein a local update replaces reconstructions of the accelerating structure (Harrison, pars. 60: “hierarchies may be pre-determined separately for different sets of one or more objects, such that those objects can be easily added to a scene, rather than rebuilding the hierarchy every time the objects appear in a frame”, and 62: “In examples described herein, multiple hierarchies are merged together to form a merged hierarchy. This reduces the number of separate hierarchies for a scene which tends to improve the efficiency of the intersection testing, but does not require a full rebuild of the hierarchy from the geometry in the scene”).

Regarding claim 3, Hunt in view of Harrison and Wei teaches the method of claim 1, wherein the accelerating structure is constructed of separate mesh hierarchies per object allowing local updates (See Harrison, pars. 7 and 60 cited above).

Regarding claim 4, Hunt in view of Harrison and Wei teaches the method of claim 2, wherein the replacement of reconstructions of the accelerating structure by local updates, enables a dynamic skin animation (See Hunt, par. 42).

Regarding claim 5, Hunt in view of Harrison and Wei teaches the method of claim 3, wherein the accelerating structure of separate mesh hierarchies can be applied to a hybrid ray tracing (The use of both beam and ray tracing in Hunt could be viewed as hybrid ray tracing) for reflections in a non-planar surface (Hunt, pars. 29: “this disclosure contemplates using beams to represent any type of rays (e.g., primary rays, specular reflection rays, shadow rays, etc.) whose coherent structure may be exploited by the embodiments described herein to achieve computational efficiency”, and 78: “Particular embodiments of a rendering system allow an application (e.g., a VR or gaming applications that send requests to the rendering system) to specify a focal surface map. The focal surface map may be defined as a curved surface in space with any desired curvature”).

Regarding claim 6, Hunt in view of Harrison and Wei teaches the method of claim 1, wherein the leaf level hierarchies of the emitting triangles are traversed by the secondary rays that are shot from the receiver triangle of the non-planar surface (Hunt, par. 29: “this disclosure contemplates using beams to represent any type of rays (e.g., primary rays, specular reflection rays, shadow rays, etc.) whose coherent structure may be exploited by the embodiments described herein to achieve computational efficiency”, and Harrison, par. 2: “The execution of the shader may result in one or more secondary rays being emitted from the intersected primitive which can be used to determine the appearance of reflections within the scene. For each secondary ray, intersection testing and shading can be performed, and the results of this shading can be combined with results already stored in the accumulation buffer to refine the pixels of the image to include reflections”. As is known in the art, reflection rays are secondary rays[1]).

Regarding claim 7, Hunt in view of Harrison and Wei teaches the method of claim 1, wherein the mesh level hierarchies of the emitting triangles are traversed by the geometric volumes that are projected from the receiver triangle of the non-planar surface (Wei, Fig. 3 and pars. 22-23).

Regarding claim 8, Hunt in view of Harrison and Wei teaches the method of claim 2, wherein the local update of the accelerating structure allows an autonomous update of each object in a scene (Harrison, par. 62: “In examples described herein, multiple hierarchies are merged together to form a merged hierarchy. This reduces the number of separate hierarchies for a scene which tends to improve the efficiency of the intersection testing, but does not require a full rebuild of the hierarchy from the geometry in the scene”).

Regarding claim 10, Hunt in view of Harrison and Wei teaches the method of claim 1, wherein ray-triangle intersection tests with the secondary rays are preceded by culling the accelerating structure with the geometric volumes (Hunt, par. 5: “Rather than uniformly casting individual rays for every pixel when solving the visibility problem, particular embodiments use a bounding volume hierarchy and a two-level frustum culling/entry point search algorithm to accelerate and optimize the traversal of coherent primary visibility rays”).

Regarding claim 11, Hunt in view of Harrison and Wei teaches the method of claim 10, wherein the preceding culling by geometric volumes eliminates most of the negative ray-triangle intersection tests, which are done by the secondary rays (Hunt, par. 36: “In particular embodiments, unless an intersection is found using the larger frusta beam, intersection tests need not be performed for the sub-beams or rays, thereby avoiding unnecessary computations”. See also par. 44).

Regarding claim 12, Hunt in view of Harrison and Wei teaches the method of claim 1, wherein the accelerating structure traversed by the secondary rays is reduced into a sparse structure due to the previous culling by the geometric volume (See Fig. 6A, steps 614, 616 and 618 of Hunt. When a subtree of the BVH is eliminated, it could be said that the BVH is reduced into a sparse structure).

Regarding claim 13, Hunt in view of Harrison and Wei teaches the method of claim 1, wherein the double step traversals of the accelerating structure improves the efficiency of intersection tests which are performed by the secondary rays (In Hunt, since the beam traversal removes subtrees that are not intersected by the beams, the efficiency of intersection tests performed by individual rays is improved).

Regarding claim 14, Hunt in view of Harrison and Wei teaches the method of claim 1, wherein the projection of the intersected emitter triangle onto the receiver's triangle saves subsequent intersection tests (Wei, par. 22: “Note that even though the projected region 310 may contain curved edges or even multiple components, the bounding triangle 308 possesses straight edges so that it can be rasterized as usual. For each pixel within the bounding triangle, the fragment module 224 performs a simple ray-triangle intersection test to determine if it is within the true projection; if so, the pixel is shaded, otherwise, it is discarded via fragment kill”).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt and Harrison and Wei as applied to claim(s) 3 above, and further in view of Brown et al. (Pub. No. US 2008/0074416).

Regarding claim 9, Hunt in view of Harrison and Wei teaches the method of claim 3, 
In the same field of ray tracing, Brown teaches localization of an update at a resolution of a single object (Abstract: “By creating separate spatial indexes for static and dynamic objects, only the dynamic spatial index may need to be rebuilt in response to movement or changes in shape of objects in the three dimensional scene”. In particular, spatial indices, which are dynamic accelerated structures, can be updated at the resolution (degree of coarseness) of individual objects. A spatial index for a dynamic object can be updated without updating another spatial index for a static object).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the teaching of Brown into Hunt by allowing localization of an update at a resolution of individual objects. The motivation would have been to speed up rendering time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] See, for example, Fig. 1 of US patent publication 2015/0254889.